t c memo united_states tax_court mayer investment_company petitioner v commissioner of internal revenue respondent docket no 3844-08l filed date harry anthony tipping for petitioner anita a gill and dennis g driscoll for respondent memorandum findings_of_fact and opinion haines judge pursuant to sec_6330 petitioner seeks review of respondent’s determination to proceed with 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar collection of its unpaid additions to tax the issue for decision is whether the internal_revenue_service irs appeals_office abused its discretion in sustaining the irs’s proposed levy action against petitioner and denying petitioner’s offer-in- compromise oic based on doubt as to collectibility with special circumstances findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioner filed its petition petitioner was incorporated in ohio i mayer investment co petitioner’s sole shareholders in were charles w mayer jr the 89-year-old founder of the company and his nephew keith barton petitioner’s primary assets in were an 85-year-old building in akron ohio and two adjoining parking lots petitioner leased space in the building to commercial tenants mr mayer served as the president of petitioner and was responsible for the company’s day-to-day operations until date when he was confined to a nursing home and his sons rory and jeffrey assumed control of petitioner mr mayer failed to make petitioner’s estimated_tax payments or timely file petitioner’s form_1120 u s_corporation income_tax return however mr mayer paid every other bill that came due for petitioner in petitioner engaged in several major financial transactions in in march petitioner received dollar_figure from union central life_insurance co for the cash_surrender_value of a life_insurance_policy on mr mayer and promptly transferred these funds to mr mayer throughout the year petitioner transferred a total of dollar_figure to charles mayer studios inc a struggling commercial photography business owned by mr mayer petitioner also found itself in the middle of a real_estate dispute in during the first half of petitioner sold a parking lot for dollar_figure and deposited dollar_figure of the proceeds into its checking account in july petitioner wrote two checks to mr mayer from the proceeds in the total amount of dollar_figure in november petitioner placed dollar_figure from the proceeds into an escrow account because of a civil complaint filed against the company by mr barton barton litigation the funds were not released from escrow until early on date petitioner filed and paid the tax shown on its form_1120 which contained mr mayer’s signature ii collection action a abatement on date respondent assessed sec_6651 and sec_6655 additions to tax against petitioner in the total amount of dollar_figure for tax_year on date petitioner filed a form_843 claim_for_refund and request for abatement in which petitioner stated that reasonable_cause existed to remove the additions to tax because petitioner lacked the funds to timely pay the additions to tax the reason given was the restriction on access to the dollar_figure placed in escrow on account of the barton litigation petitioner also stated that payment of the additions to tax would impose an extreme hardship on petitioner on date the irs denied petitioner’s request for abatement on date petitioner sent the irs a letter appealing the denial of its abatement request in its letter petitioner reiterated the financial distress arguments it had asserted in its form_843 on date petitioner sent the irs an additional letter which stated that mr mayer was suffering from alzheimer’s disease and dementia in on date the appeals_office responded by noting that petitioner made no attempt to provide supporting documentation for its contention that mr mayer suffered from alzheimer’s disease b telephone hearings on date respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing for on date petitioner requested a sec_6330 hearing telephone conferences with the appeals_office were held on date date and date at one or more of these scheduled conferences petitioner informed the appeals_office that mr mayer was in a nursing home on account of his poor health c offer-in-compromise on date petitioner submitted an offer-in- compromise oic of dollar_figure based on doubt as to liability and doubt as to collectibility with special circumstances petitioner’s oic reiterated the financial distress arguments presented in its form_843 on date in support of the oic petitioner submitted a form 433-b collection information statement for businesses signed by its vice president jeffrey w mayer petitioner’s form 433-b indicated that petitioner had the following assets notes receivable of dollar_figure from charles mayer studios inc notes receivable of dollar_figure from mr mayer two parcels of unencumbered real_property consisting of a commercial building and parking lot valued at dollar_figure and dollar_figure respectively dollar_figure in cash in a first merit bank checking account and net monthly income of dollar_figure the total value of the assets listed on petitioner’s form 433-b was dollar_figure on date the irs offer examiner sent petitioner an oic analysis which determined that petitioner had a reasonable collection potential of dollar_figure on date petitioner sent the irs a letter disagreeing with the offer examiner’s analysis petitioner’s letter explained that the building required extensive repairs and that the accounts_receivable were unlikely to be collected on date the appeals_office sent petitioner a letter rejecting petitioner’s oic the letter stated that the appeals_office rejected petitioner’s doubt as to liability claim because the petitioner had failed to show reasonable_cause and rejected petitioner’s doubt as to collectibility claim because petitioner had sufficient assets to pay the additions to tax the letter concluded by offering petitioner an installment_agreement of dollar_figure to dollar_figure per month petitioner did not respond to the appeals office’s offer on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or to petitioner iii tax_court petition on date petitioner filed a petition with this court the petition raised the issue of doubt as to liability by disputing the appeals office’s rejection of petitioner’s request for a reasonable_cause reduction in the additions to tax the parties subsequently agreed that the issue for decision is whether the appeals_office abused its discretion by denying petitioner’s oic based on doubt as to collectibility with special circumstances on date respondent filed a motion in limine requesting the court to limit the testimony of jeffrey mayer rory mayer and petitioner’s employee dan reimenschneider to conversations they had had with the appeals_office and to the explanation of documents that were prepared and provided to the appeals_office the motion also requested that the court limit all exhibits to documents that were provided to the appeals_office and that were not expert testimony petitioner objected to the motion on date trial was held in cleveland ohio at the conclusion of trial we granted petitioner’s unopposed oral motion to amend the pleadings to conform to proof 2petitioner’s original petition did not raise the issue of abuse_of_discretion due to the appeals office’s denial of petitioner’s oic based on doubt as to collectibility however on date respondent consented to trial of the doubt as to collectibility issue under rule b by raising it in a motion for summary_judgment on date petitioner conceded the doubt as to liability issue in a memorandum in opposition to respondent’s motion opinion i procedural issues at trial petitioner submitted documents and offered witness testimony regarding mr mayer’s medical_condition and petitioner’s financial situation that were not part of the administrative record of the appeals_office respondent argues in his motion in limine that we should not consider any evidence in a case brought under sec_6330 that was not part of the administrative record we need not address the issue raised by respondent’s motion in limine because respondent prevails on the merits even if we consider the testimony and documents to which respondent objects ii abuse_of_discretion petitioner argues that respondent abused his discretion by rejecting petitioner’s oic based on doubt as to collectibility with special circumstances petitioner contends the appeals_office overvalued petitioner’s building and outstanding accounts_payable in calculating petitioner’s reasonable collection potential failed to consider mr mayer’s dementia and alzheimer’s disease and failed to consider pending litigation that encumbered petitioner’s assets respondent argues that the appeals_office did not abuse its discretion when calculating petitioner’s reasonable collection potential and gave proper consideration to petitioner’s unique situation on the basis of information petitioner provided sec_7122 provides that the secretary may compromise any civil case arising under the internal revenue laws whether to accept an oic is left to the secretary’s discretion 447_f3d_706 9th cir affg tcmemo_2004_13 sec_301_7122-1 proced admin regs the regulations under sec_7122 set forth three grounds for the compromise of a tax_liability doubt as to liability doubt as to collectibility or promotion of effective tax_administration sec_301_7122-1 proced admin regs the commissioner may compromise a tax_liability based on doubt as to collectibility where the taxpayer’s assets and income are less than the full amount of the assessed liability sec_301_7122-1 proced admin regs generally under the commissioner’s administrative pronouncements an oic based on doubt as to collectibility will be acceptable only if it reflects the taxpayer’s reasonable collection potential revproc_2003_ sec_4 2003_2_cb_517 in some cases the commissioner will accept an oic of less than the reasonable collection potential if there are special circumstances id special circumstances are circumstances demonstrating that the taxpayer would suffer economic hardship if the irs were to collect from him an amount equal to the reasonable collection potential or circumstances justifying acceptance of an amount less than the reasonable collection potential based on public policy or equity considerations see internal_revenue_manual irm pt date however in accordance with the commissioner’s guidelines an oic based on doubt as to collectibility with special circumstances should not be accepted even when economic hardship or considerations of public policy or equity circumstances are identified if the taxpayer does not offer an acceptable amount see irm pt date because the underlying tax_liability is not at issue our review under sec_6330 is for abuse_of_discretion see 114_tc_604 114_tc_176 this standard does not ask us to decide whether in our opinion petitioner’s oic should have been accepted but whether the appeals office’s rejection of the oic was arbitrary capricious or without sound basis in fact or law see 112_tc_19 keller v commissioner tcmemo_2006_166 affd in part and vacated in part 568_f3d_710 9th cir fowler v commissioner tcmemo_2004_163 the record indicates that the appeals_office gave adequate_consideration to the special factors petitioner raised the appeals office’s letter rejecting petitioner’s oic indicates that mr mayer’s medical_condition was a factor examined by the appeals_office also you stated that the president of the corporation is currently in a nursing home due to his health however the business is still operating and generating some income therefore it is reasonable for the service to be of the opinion that the tax can be collected over time in its appeals case memorandum the appeals_office also considered petitioner’s claim that petitioner’s accounts_receivable will never be paid and that petitioner is operating at a loss the offer specialist determined that the taxpayer has a monthly surplus of dollar_figure which yields a future income potential in excess of dollar_figure the taxpayer on the other hand argued that the taxpayer is actually operating at a deficit i reviewed the offer specialist’s income and expense analysis and concur with her findings neither the taxpayer nor his representative presented any information to warrant a change the record provides adequate justification for the appeals office’s determination petitioner’s assets although eroded are worth many times the amount at issue in the collection action and the record does not indicate that petitioner would experience severe hardship from payment despite the barton litigation and the restriction on the dollar_figure petitioner was able to transfer large sums of money in to support mr mayer’s other business interests finally although the record indicates mr mayer experienced symptoms of alzheimer’s disease in petitioner was able to satisfy most of its outstanding obligations in and engage in new business transactions unlike taxpayers in other cases where we have found abuse_of_discretion on account of the ill health of taxpayers mr mayer was not bedridden or completely unable to manage his financial affairs in see sullivan v commissioner tcmemo_2009_ sec_301_7122-1 and c iv proced admin regs petitioner cites blosser v commissioner tcmemo_2007_ for the proposition that the commissioner has an affirmative duty to investigate possible special circumstances raised by a taxpayer in a sec_6330 hearing and that the appeals_office erred by failing to ask petitioner for additional documentation regarding mr mayer’s illness and petitioner’s financial troubles petitioner reads blosser too broadly in blosser we determined that the commissioner abused his discretion in denying a taxpayer’s proposed collection alternative because the appeals_office refused to consider the changes in the taxpayer’s financial information from the time she completed a collection information statement cis the appeals_office also failed to consider the taxpayer’s excuse raised at the taxpayer’s sec_6330 hearing for not filing a more recent statement or complying 3the taxpayer in blosser v commissioner t c memo had lost her job after filing her cis with the appeals office’s request to file returns for prior years blosser does not stand for the proposition that the appeals_office has an open-ended duty to inquire but rather that it must make its determination after giving adequate_consideration to all meritorious issues a taxpayer raises during a sec_6330 hearing petitioner’s situation is distinguishable from the facts in blosser petitioner has not shown that any substantial changes in its financial viability took place from the time that it supplied the irs with its form 433-b to the time the appeals_office rejected the oic moreover the appeals_office gave consideration to both mr mayer’s illness and petitioner’s financial health the appeals_office reviewed petitioner’s financial information and considered whether special circumstances existed at the sec_6330 hearing and determined that an oic was not appropriate we received as exhibits the financial information presented to the irs and find that the appeals_office could have reasonably concluded that there are sufficient income and assets to satisfy the tax_liabilities we also received medical records and heard testimony regarding the special 4the taxpayer stated in her sec_6330 hearing that she had been unable to complete a new cis on account of a family tragedy and did not have to file returns for past years because she had been incarcerated circumstances petitioner raised at the hearing and find that the appeals office’s conclusion that the circumstances did not justify acceptance of an amount less than the reasonable collection potential of petitioner was not arbitrary or capricious accordingly we find that the appeals_office did not abuse its discretion in determining to reject petitioner’s oic and proceed with the collection action in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
